COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:      TMX Finance Holdings, Inc. v. Wellshire Financial Services,
                          LLC d/b/a Loanstar Title Loans d/b/a Moneymax Title Loans
                          and d/b/a Loanmax; Meadowwood Financial Services, LLC
                          d/b/a Loanstar Title Loans and d/b/a Moneymax Title Loans;
                          and Integrity Texas funding, LP

Appellate case number:    01-16-00044-CV

Trial court case number: 2013-33584

Trial court:              152nd District Court of Harris County

      The court has received records marked “in camera” and briefs that
contain redactions.

      Our opinions are a matter of public record. See TEX. R. CIV. P. 76a(1)
(“No court order or opinion issued in the adjudication of a case may be
sealed.”); see also TEX. R. APP. P. 47.3 (“All opinions of the court of appeals
are open to the public and must be made available . . . .”). When confidential
information is part of an appellate record, we endeavor to strike a balance
between the parties’ interest in keeping sealed portions of the record
confidential and the public’s interest in open, public resolution of appeals.
See R.V.K. v. L.L.K., 103 S.W.3d 612, 614–15 (Tex. App.—San Antonio
2003, no pet.) (attempting to “strike a fair balance” when resolving case that
involves sealed records); Mi Gwang Contact Lens Co., Ltd. v. Chapa, No.
13-13-00306-CV, 2015 WL 3637846, at *6–7 (Tex. App.—Corpus Christi
June 11, 2015, no pet.) (mem. op.).

       On September 4, 2015, the trial court denied a motion to seal certain
documents. Subsequently, on December 4, the trial court denied a motion to
seal the court records permanently. The clerk’s record does not contain any
subsequent order permanently sealing any records.
       The parties are hereby ordered to provide either a copy of an order
that designates specific documents or deposition testimony as sealed by the
trial court or a statement that no document is protected by an order. All
responses are due no later than Monday, June 27, 2016.

      It is so ORDERED.


Judge’s signature: Harvey Brown
                 Acting individually    Acting for the Court


Date: June 21, 2016